                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           DOCKET NO. 3:11-CR-72-MOC-1

 UNITED STATES OF AMERICA,                                )
                                                          )
                                                          )
                                                          )
 Vs.                                                      )                 ORDER
                                                          )
 CHARLIE WAYNE BRYANT,                                    )
                                                          )
                       Defendant.                         )


       THIS MATTER is before the Court on Defendant’s pro se letter, which has been docketed

as a “Pro Se Motion for Sealed Documents.” (Doc. No. 111).

       Defendant pled guilty in this Court on May 22, 2014, to assaulting a federal officer, in

violation of 18 U.S.C. § 111(a)(1) and (b). The Fourth Circuit Court of Appeals subsequently

affirmed his conviction on July 22, 2015. Defendant filed a motion to vacate, set aside, or correct

sentence, pursuant to 28 U.S.C. § 2255 on July 5, 2017, which this Court denied on October 25,

2017. Defendant now brings the pending motion, in which he appears to be asking the Clerk of

this Court to mail him copies of numerous documents from his criminal case, presumably at the

government’s expense so that Defendant “may write a motion to the courts presenting all

evidence.” (Doc. No. 111 at 1).

       Defendant’s motion is DENIED. Defendant has already appealed his conviction, and he

has also filed a Section 2255 petition, which has been denied. Defendant has failed to show a

particularized need for copies of documents from the criminal docket, and this Court therefore

declines to order them to be produced at government expense. See Morin v. United States, 522




                                                1
               F.2d 8, 9 (4th Cir. 1975). Defendant is still free to obtain the copies of the documents at his own

               expense.

                       IT IS SO ORDERED.


Signed: October 25, 2019




                                                               2
